internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-146244-02 date date legend fund year date date date dear this is in reply to a letter dated date on behalf of fund fund requests consent to revoke for the year ending date and subsequent years an election previously made under sec_4982 of the internal_revenue_code facts fund is a corporation registered under the investment_company act of as amended as an open-end management investment_company fund has elected to be treated as a regulated_investment_company ric in accordance with subchapter_m of the code fund’s taxable_year is a fiscal_year ending on november fund uses the accrual_method of accounting for tax and financial_accounting purposes more than ten years ago fund elected under sec_4982 of the code to use its taxable_year in lieu of the one-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 sec_4982 and sec_4982 fund assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gains_and_losses under the excise_tax and subchapter_m provisions of the code plr-146244-02 the experience of fund has been that the election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly fund seeks consent to revoke its election under sec_4982 to use its taxable_year for purposes of sec_4982 and sec_4982 fund makes the following representations the desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election fund is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke the election and fund will not make a subsequent election under sec_4982 of the code for five calendar years following the year of the grant of revocation applicable law sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its taxable_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary plr-146244-02 sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october analysis and conclusion based on the information submitted and the representations made we conclude that the fund’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the fund does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally the fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under sec_4982 effective for year and subsequent years fund’s capital_gain_net_income under sec_4982 and foreign_currency gains and losses under sec_4982 for the taxable_year ending on date shall be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the 11-month period beginning on date and ending on date as a condition to the secretary's consent to the revocation pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding fund plr-146244-02 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
